Citation Nr: 9926510
Decision Date: 09/15/99	Archive Date: 12/06/99

DOCKET NO. 95-35 766               DATE SEP 15, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE 

Entitlement to service connection for post traumatic stress
disorder, PTSD. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

L. McCain Parson, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from August 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1995 rating decision issued by the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
In June 1997, the Board remanded this appeal to the RO for
additional development. However, as reflected below, the RO has not
complete all of the development requested by the Board. As a
result, it is again necessary to return this case to the RO in
order to ensure that the VA satisfies its duty to assist the
veteran.

The Board notes that effective March 1, 1999, the United States
Court of Veterans Appeals changed its name to the United States
Court of Appeals for Veterans Claims (hereinafter, "the Court").

REMAND

Following a review of the record, the Board finds that further
evidentiary development is warranted prior to a determination in
this case. In this regard, the record reflects that the veteran
submitted a statement in December 1994 describing events he
experienced in Vietnam from 1970 to 1972, including combat
incidents as well as his duties associated with "medavac
operations," and the effect that those events had on him
psychologically. Specifically, in a December 1995 statement, the
veteran requested that the RO obtain his "military 201 file" as a
source for verifying his alleged in-service stressors.

In this context, the information of record reflects that in October
1995, the RO submitted a records request to the National Personnel
Records Center. This request was forwarded for the purpose of
furnishing the personnel file showing the units of assignment,
dates of assignment, participation in combat operations, wounds in
action, awards and decorations, or official travel outside of the
continental United States. In late October 1995, the National
Personnel Records Center responded only with an inquiry concerning
the veteran's membership with the United States Army Reserves, and
made no mention of its search efforts regarding the veteran's
active military service personnel file. Moreover, pursuant to the
Board's June 1997 remand, the RO attempted to verify the veteran's
alleged in-service stressors; and a

- 2 - 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1995 rating decision issued by the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
In June 1997, the Board remanded this appeal to the RO for
additional development. However, as reflected below, the RO has not
completed all of the development requested by the Board. As a
result, it is again necessary to return this case to the RO in
order to ensure that the VA satisfies its duty to assist the
veteran.

The Board notes that effective March 1, 1999, the United States
Court of Veterans Appeals changed its name to the United States
Court of Appeals for Veterans Claims (hereinafter, "the Court").

REMAND

Following a review of the record, the Board finds that further
evidentiary development is warranted prior to a determination in
this case. In this regard, the record reflects that the veteran
submitted a statement in December 1994 describing events he
experienced in Vietnam from 1970 to 1972, including combat
incidents as well as his duties associated with "medavac
operations," and the effect that those events had on him
psychologically. Specifically, in a December 1995 statement, the
veteran requested that the RO obtain his "military 201 file" as a
source for verifying his alleged in-service stressors.

In this context, the information of record reflects that in October
1995, the RO submitted a records request to the National Personnel
Records Center. This request was forwarded for the purpose of
furnishing the personnel file showing the units of assignment,
dates of assignment, participation in combat operations, wounds in
action, awards and decorations, or official travel outside of the
continental United States. In late October 1995, the National
Personnel Records Center responded only with an inquiry concerning
the veteran's membership with the United States Army Reserves, and
made no mention of its search efforts regarding the veteran's
active military service personnel file. Moreover, pursuant to the
Board's June 1997 remand, the RO attempted to verify the veteran's
alleged in-service stressors; and a

- 2 -

post card from the National Personnel Records Center, dated in
August 1998, reflects that the inquiry regarding the veteran's
military service was forwarded (on that date) to the United States
Army Reserve Personnel Center, without any further response from,
or follow-up by the RO to that referenced facility. Thus, based on
the above, the Board determines that the RO's efforts to the
develop the record is this regard have not yet been completed.

Next, while the Board acknowledges that the RO has already
undertaken extensive efforts to procure the records from the Social
Security Administration, the Board also determines that additional
action by the RO may be helpful in either obtaining the putative
records or documenting information that such records are no longer
available. See generally Dixon v. Derwinski, 3 Vet. App. 261, 263-
64 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In order to give the veteran every consideration with respect to
the present appeal, the case is REMANDED for the following action:

I .The RO should attempt to obtain the veteran's OMPF, 201 File,
and any other service department records that would be relevant in
this appeal from the National Archives and Records Administration
and the United States Army Reserve Personnel Center. Any records
obtained should be associated with the claims folder. If the search
efforts for any of the records identified have negative results,
documentation from the appropriate facility to that effect should
be placed in the veteran's claims the veteran's claims folder.

2. The RO should again attempt to obtain and associate with claims
folder the medical records upon which the veteran was awarded
Social Security Administration disability benefits. If the search
for these records has negative results, documentation

- 3 - 

from the appropriate facility to that effect should be placed in
the veteran's claims folder.

3. After completing the above actions, and only if information
corroborating any of the alleged in-service stressors is obtained,
the RO should schedule the veteran for a VA psychiatric
examination. This examination is to determine the diagnosis of any
and all present psychiatric disorders. All indicated studies, tests
and evaluations deemed necessary should be performed, but should
include psychological testing including PTSD sub scales applying
the DSM-IV criteria. Regarding the claim for PTSD, the RO must
provide the examiner the summary of any stressors described above,
and the examiner must be instructed that only these events may be
considered for the purpose of determining whether exposure to an
in-service stressor has resulted in the current psychiatric
symptoms. The examiner must also determine whether the diagnostic
criteria to support the diagnosis of PTSD have been satisfied. If
the PTSD diagnosis is deemed appropriate, the examiner should
comment upon the link between the current symptomatology and one or
more of the in-service stressors found to be established by the RO.
The report of examination should include the complete rationale for
all opinions expressed. Since it is important "that each disability
be viewed in relation to its history[,]" 38 C.F.R. 4.1 (1998),
copies of all pertinent records in the veteran's claims file or, in
the alternative, the claims file, must be made available to the
examiner for review.

4 -

4. After undertaking any development deemed appropriate in addition
to that specified above, the RO should again review the record. If
strict compliance with the instruction above have not met, then
appropriate corrective action should be taken. See Stegall v. West,
11 Vet. App. 268 (1998).

5. Thereafter, the RO should adjudicate the issue of service
connection for PTSD, with consideration of the recent amendments to
38 C.F.R. 3.304(f), which became effective March 7, 1997. See
Direct Service Connection (Post-Traumatic Stress Disorder), 64 Fed.
Reg. 32807 (1999) (to be codified at 38 C.F.R. 3.304(f)). The RO
should also consider the Court's ruling in Karnas v. Derwinski, 1
Vet. App. 308 (1991), regarding the application of regulatory
changes during the pendency of an appeal).

6. If the determination remains adverse to the veteran, the RO
should furnish the veteran and his representative a supplemental
statement of the case and provide them an opportunity to respond.

The case should then be returned to the Board for further appellate
consideration, if appropriate. The purpose of this REMAND is obtain
additional information, and to accord due process of law. The Board
does not intimate any opinion, either factual or legal, as to the
ultimate disposition of the issue of entitlement to service
connection for PTSD. No action is required of the veteran unless he
is notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

5 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 



